Exhibit 10.1(g)

RETIREMENT AGREEMENT

Hooker Furniture Corporation (the “Company”) and Douglas C. Williams
(“Executive”) enter into this Retirement Agreement (this “Agreement”) on the
26th day of October, 2006 (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, Executive is employed by the Company as President and Chief Operating
Officer;

WHEREAS, Executive has decided to retire from employment with the Company on
October 31, 2006 (the “Retirement Date”);

WHEREAS, the Company, in recognition of Executive’s long period of distinguished
service with the Company and his willingness to retire early, has decided to
provide Executive with certain retirement benefits.

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
in this Agreement, the parties agree as follows:

1. Retirement Date. Effective on the Retirement Date, Executive shall retire
from employment with the Company and shall resign his position as President and
Chief Operating Officer.

2. Retirement Benefits. In consideration for Executive’s early retirement, the
Company shall pay to Executive the following retirement benefits:

(a) Accrued Vacation Pay. The Company shall pay to Executive in a single lump
sum on the Retirement Date the full amount of the accrued but unused vacation
pay to which Executive is entitled under the terms of the Company’s vacation pay
program. As of the Effective Date, Executive is entitled to receive $23,288 of
accrued but unused vacation under the Company’s vacation pay program.

(b) Annual Bonus. In accordance with the terms of the Company’s annual bonus
program and any related guidelines, the Company shall pay to Executive the full,
non-prorated bonus that Executive would have been entitled to receive pursuant
to the Company’s annual bonus program for the 2006 fiscal year if Executive had
remained in active employment with the Company to the end of the 2006 fiscal
year. Such bonus shall be paid in a single lump sum at the time specified under
the terms of the Company’s annual bonus program and any related guidelines.

(c) Early Retirement Payment. The Company shall pay to Executive, in a single
lump sum on the date specified in Section 3 below, an amount equal to the sum of
(i) forty (40) weeks of base salary at Executive’s rate of base salary in effect
on the Retirement Date, and (ii) the excess (if any) of the annual bonus paid to
Executive under the Company’s annual bonus program for the 2005 fiscal year over
the annual bonus

 

1



--------------------------------------------------------------------------------

payable to Executive under the Company’s annual bonus program for the 2006
fiscal year.

(d) Supplemental Retirement Benefit. The Company shall pay to Executive a
Supplemental Benefit under the Company’s Supplemental Retirement Income Plan
(“SRIP”) equal to 100% of the Supplemental Benefit that Executive would have
been entitled to receive under the SRIP if he had attained age 65 on the
Retirement Date. In computing such Supplemental Benefit, Executive’s Final
Average Monthly Earnings shall include (i) the annual bonus payable to Executive
under the Company’s annual bonus program for the 2006 fiscal year, and (ii) the
amount of accrued but unused vacation payable to Executive on the Retirement
Date pursuant to subsection (a) above. Such Supplemental Benefit shall be paid
on the date specified in Section 3 below and shall be adjusted to include
interest for the six (6)-month period specified in Section 3. The Supplemental
Benefit shall be paid in the form of (i) a single lump sum payment, (ii) a
series of equal monthly payments for a period of no more than one-hundred and
eighty (180) months or (iii) a combination of (i) and (ii), as elected by
Executive. Such payment election shall be made in writing on a form prescribed
by the Company and must be submitted by Executive to the Company by no later
than November 30, 2006. If Executive elects to have all or a portion of his
Supplemental Benefit paid in a single lump sum, the amount of such lump sum
payment shall be computed based on the 30-year Treasury bill rate in effect on
the Retirement Date. If Executive fails to submit a payment election by
November 30, 2006, the Supplemental Benefit shall be paid in the form of a
single lump sum payment. The Company and Executive acknowledge that this
Agreement shall amend and modify the SRIP with respect to Executive’s rights
thereunder, that such amendment is made in accordance with, and for the purposes
of qualifying for, the transition relief described in Q&A-19(c) of Internal
Revenue Service Notice 2005-1 (as modified by proposed Treasury Regulations
under Section 409A of the Internal Revenue Code of 1986, as amended, and
Internal Revenue Service Notice 2006-79) and that Executive hereby agrees to
waive any right to prior written notice of such amendment. All capitalized terms
in this subsection (d) shall have the same meaning as assigned to such terms in
the SRIP, except as specifically modified herein.

3. Payment Date for Certain Retirement Benefits. The early retirement payment
described in Section 2(c) and the supplemental retirement benefit described in
Section 2(d) shall be paid to Executive at the earlier of (i) the expiration of
the six (6)-month period measured from the Retirement Date or (ii) the date of
the Participant’s death.

4. Receipt of Other Compensation or Benefits. Executive acknowledges and agrees
that, except as specifically set forth in this Agreement, following the
Retirement Date, he is not and will not be due any compensation, including, but
not limited to, compensation for unpaid salary (except for amounts unpaid and
owing for Executive’s employment with the Company and its affiliates prior to
the Retirement Date), unpaid bonus, severance and accrued or unused vacation
time or vacation pay from the Company or any of its affiliates, and he will not
be eligible to participate, except as a retired employee, in any of the
compensation or benefit plans of the Company or any of its affiliates,
including, without limitation, the Company’s Employee Stock Ownership Plan,
Employees Savings Plan, Stock Incentive Plan, executive life insurance program,
group life and accidental death and dismemberment insurance program, long-term

 

2



--------------------------------------------------------------------------------

disability program and long term care plan. Executive will be entitled to
receive benefits, that are vested and accrued prior to the Retirement Date or
which become vested or accrued under the provisions of this Agreement or
pursuant to the employee benefit plans of the Company, and will be entitled to
elect COBRA continuation coverage under the Company’s health and dental
insurance plans. The Company shall promptly reimburse Executive for business
expenses incurred in the ordinary course of Executive’s employment on or before
the Retirement Date, in accordance with the Company’s expense reimbursement
policies.

5. Death. In the event of the Executive’s death, any of the payments described
in Section 2 that have not previously been paid shall be paid to Executive’s
designated beneficiary or, if none, to his estate and, except to the extent
benefits contemplated by this Agreement are provided by their terms to be paid
to Executive’s heirs and beneficiaries, the Company shall have no further
obligations to Executive’s beneficiaries under this Agreement.

6. Confidentiality. At all times hereafter, Executive will maintain the
confidentiality of all information in whatever form concerning the Company or
any of its affiliates relating to its or their businesses, customers, finances,
strategic or other plans, marketing, employees, trade practices, trade secrets,
know-how or other matters which are not generally known outside the Company, and
Executive will not, directly or indirectly, make any disclosure thereof to
anyone, or make any use thereof, on his own behalf or on behalf of any third
party, unless specifically requested by or agreed to in writing by an executive
officer of the Company, except for information which has been disclosed by
others to the public. Executive will promptly after the Retirement Date return
to the Company all reports, files, memoranda, records, computer equipment and
software, credit cards, cardkey passes, door and file keys, computer access
codes or disks and instructional manuals, and other physical or personal
property which she received or prepared or helped prepare in connection with his
employment with the Company, its subsidiaries and affiliates, and Executive will
not retain any copies, duplicates, reproductions or excerpts thereof (other than
material that will assist Executive in the performance services under this
Agreement).

7. General Release of Claims and Promise Not to Sue. To the maximum extent
permitted by law and in consideration for the Employer’s promises and
obligations in this Agreement, Executive agrees for Executive and Executive’s
heirs, successors, and assigns, hereby forever to release, discharge, and
promise not to sue the Company, its parent, subsidiary, other affiliated
entities, and all of its owners, shareholders, directors, officers, employees,
agents, and employee benefit plans of such entities from or for any and all
claims, debts, and causes of action of every kind and character whatever
(including attorneys’ fees and costs) known or unknown which Executive has
against such entities as of the execution of this Agreement, including without
limitation any and all claims arising out of Executive’s employment with the
Company or the ending of that employment, and any and all claims arising under
federal, state, or local laws relating to employment, including without
limitation claims of wrongful discharge, retaliation, breach of express or
implied contract, fraud, misrepresentation, defamation, or liability in tort,
claims of any kind that may be brought in any court or administrative agency,
including without limitation claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, and similar state or local statutes, ordinances, and regulations, provided,
however, that this general release shall not extend to any claim for pension,
retirement,

 

3



--------------------------------------------------------------------------------

or savings benefits which are or are required to be inalienable under the terms
of any employee benefit plan.

8. Release of Age Discrimination Claims; Periods for Review and Reconsideration.

(a) Executive understands and agrees that this Agreement includes a release of
claims arising under the Age Discrimination in Employment Act (ADEA), and that
this Agreement does not waive rights or claims that may arise after the date the
waiver is executed. Executive understands that he has been given a period of
twenty-one (21) days to review and consider this Agreement. Executive is hereby
advised to consult with an attorney prior to executing the Agreement. By
Executive’s signature below, Executive represents that he has had the
opportunity to do so and to be fully and fairly advised by that legal counsel as
to the terms of the Agreement. Executive further understands that he may use as
much or all of this 21-day period as he wishes before signing, and represents
that he has done so.

(b) Executive further understands that he has seven (7) days after signing this
Agreement to revoke the Agreement by notice in writing to E. Larry Ryder,
Executive Vice President, Finance and Administration (the “Company Contact”).
This Agreement shall be binding, effective, and enforceable upon Executive upon
the expiration of this seven-day revocation period without the Company Contact
having received such revocation, but not before such time. Executive understands
and agrees that any payments hereunder shall not be made prior to the expiration
of this seven-day revocation period.

(c) Notwithstanding the provisions of Section 8, the promise not to sue
contained therein shall not apply to claims arising under the federal Age
Discrimination in Employment Act (ADEA). However, the release contained therein
shall apply in full to such claims.

9. Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has
conferred with or had opportunity to confer with Executive’s attorney regarding
the terms and meaning of this Agreement, that Executive has had sufficient time
to consider the terms provided for in this Agreement, that no representatives or
inducements have been made to Executive except as set forth in this Agreement,
and that Executive has signed the same knowingly and voluntarily.

10. Non-Reliance. Executive represents to the Company and the Company represents
to Executive that in executing this Agreement they do not rely and have not
relied upon any representation or statement not set forth herein made by the
other or by any of the other’s agents, representatives or attorneys with regard
to the subject matter, basis or effect of this Agreement or otherwise.

11. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability

 

4



--------------------------------------------------------------------------------

of the remaining provisions will not in any way be affected or impaired thereby.
Moreover, if any one or more of the provisions contained in this Agreement are
held to be excessively broad as to duration, scope, activity or subject, such
provisions will be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.

12. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

To Executive at:

800 Stonewall Jackson Trail

Martinsville, VA 24112

 

To the Company at:

Hooker Furniture Corporation

440 E. Commonwealth Boulevard

Martinsville, VA 24112

Attention: E. Larry Ryder,

                  Executive Vice President, Finance and Administration

13. Assignment. The Company may assign this Agreement to any other entity
acquiring all or substantially all of the assets of the Company or to any other
entity into which or with which the Company may be merged or consolidated. Upon
such assignment, merger, or consolidation, the rights of the Company under this
Agreement, as well as the obligations and liabilities of the Company hereunder,
shall inure to the benefit of and be binding upon the assignee,
successor-in-interest, or transferee of the Company. This Agreement is not
assignable in any respect by Executive.

14. Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.

15. Governing Law. This Agreement shall be governed and construed in all
respects in accordance with the laws of the Commonwealth of Virginia without
regard to the conflict of laws rules contained therein.

16. Withholding. All payments made under this Agreement shall be subject to the
Company’s withholding of all required federal, state and local income and
employment/payroll taxes (including FICA taxes), and all such payments shall be
net of such tax withholding unless Executive makes other arrangements with the
Company in advance for the payment of such tax withholding.

17. Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties and supersedes all prior representations, proposals,
discussions, and communications, whether oral or in writing. This Agreement may
be modified only in writing and signed by both

 

5



--------------------------------------------------------------------------------

parties. This Agreement shall be enforceable in accordance with its terms when
signed by the party sought to be bound. Notwithstanding any other provision of
this Agreement to the contrary, the Company and Executive agree to timely amend
this Agreement as may be necessary and appropriate to conform the Agreement to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”), including all present and future regulations and
rulings of the Secretary of the Treasury of the United States or his or her
delegate with respect to Code Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

HOOKER FURNITURE CORPORATION By:   /s/ Paul B. Toms, Jr.  

Paul B. Toms, Jr.

Chief Executive Officer

EXECUTIVE /s/ Douglas C. Williams

Douglas C. Williams

 

6